UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA

-vS.

 

STEFAN RADU cIULEA § 5‘ / ? M \/ `O 0 17{
Defendant
PETITION FoR WRIT oF HABEAS .2,0 /
coRPUS AD PRoSEQUENDUM 7

TO THE HONORABLE MAGISTRATE JUDGE SAPORITO 1

AND NOW the United States of America, by DAVID J. FREED, United States
Attorney for the Middle District of Pennsylvania, respectfully statesf

1. That there is now pending in this Court a certain criminal case against

STEFAN RADU CIULEA.

2. That STEFAN RADU CIULEA is now in the custody of the Warden,
Pike County Correctional Facility, Lords Valley, PA.

3. That it is necessary that STEFAN RADU CIULEA is brought to the
United States District Court for the Middle District of Pennsylvania, Wilkes Barre,
PA on February 4, 2019 at 11100 AM for an arraignment

WHEREFORE, it is respectfully requested that the Court issue a Writ of
habeas corpus ad prosequendum to have STEFAN RADU CIULEA brought to the
United States District Court for the Middle District of Pennsylvania, Wilkes Barre,
PA on February 4, 2019 at 11100 AM for an arraignment hearing.

Respectfully Submitted,

DAVID J. FREED
United States Attorney

Datel January 30, 2019 /s/ Todd K. Hinkley
TODD K. HINKLEY
Assistant United States Attorney
Office of the U.S. Attorney
Suite 311, 235 North Washington Ave.
Scranton, PA 18501
570'348'2800/FAX (570) 348'1908

